Title: To George Washington from John Jay, 17 July 1788
From: Jay, John
To: Washington, George



Dear Sir
Poughkeepsie [N.Y.] 17 July 1788

Since my arrival here I have written you two or three hasty letters—being constantly involved in Business or Company from wh. it would not be here very practicable or perhaps prudent to retreat, I have been able to write but very little—The Convention this moment adjourned and I am writing in their Chamber—a Question being about to be put on the mode of adoption which you have seen, we moved that the House adjourn for a month or two—It was yesterday carried against us—the former Question was again pressed with Earnestness—at that Period Mr M. Smith seconded by Mr Platt (both of whom dislike the Constitution, and are classed with its opposers) proposed the mode of adoption, of which the above is a Copy—their own party were not pleased and the House adjourned. this morning it was expected that the Question to postpone the former plan, and proceed to the Consideration of the latter, would be put. The House went into a Committee of the whole

according to the order of the Day—A long Silence ensued—the Party seemed embarrassed—fearful to divide among themselves, and yet many of them very averse to the new Plan. the Committee rose, and the House adjourned, with very little opposition—It is difficult to conjecture what may be done out of Doors to Day. I am inclined to think that the new plan will expel the other, and I wish it may, not because I approve of it, but because I prefer it as being less exceptionable than the other. with the greatest Respect & Esteem I am Dr Sir your affte & hble Servt

John Jay

